 


116 HR 8133 IH: Protecting Access to Justice for Survivors Act of 2020
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8133 
IN THE HOUSE OF REPRESENTATIVES 
 
August 28, 2020 
Ms. Scanlon (for herself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide that, in the case of any grant made by the Attorney General, no restriction may be placed on the use of grant amounts for purposes of representation in post-conviction relief proceedings, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Access to Justice for Survivors Act of 2020. 2.Use of legal aid servicesBeginning on the date of the enactment of this Act, the Office of Justice Programs or the Office on Violence Against Women, in awarding a grant that may be used for legal representation, may not prohibit a recipient from using the grant for legal representation for post-conviction relief proceedings, including any proceedings relating to vacatur, expungement, record-stealing, or other post-conviction relief measure. 
3.Annual reporting requirementBeginning in the first fiscal year after the date of enactment of this Act, and annually thereafter, the Executive Office for United States Attorneys shall submit a report to the Committees on the Judiciary of the House of Representatives and the Senate detailing— (1)the number of motions, that were filed in Federal court— 
(A)to vacate; (B)for expungement; or 
(C)setting forth mitigating factors;and that, but for the application of section 2, would not otherwise have been filed;  (2)the underlying crime of each action; 
(3)the response of the Executive Office; and (4)the final disposition of the motion. 
 
